TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00187-CV



                              Halff Associates, Inc., Appellant

                                                v.

                                  Michael Mathews, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
   NO. 13-0090-C26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed a motion to dismiss appeal. Appellee does not oppose the motion.

Accordingly, we grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed on appellant’s motion

Filed: May 7, 2014